The Court
(Thruston, J., absent,)
refused to permit such evidence to be given, deeming it irrelevant and immaterial.
He also offered evidence that the pavement was badly done.
But the Court rejected the evidence; and in the case of the Common Council v. Sivann, at the same term, decided (Thruston, J., absent,) that it was only competent for the defendant to show that the contract made by the Common Council for the pavement was not fairly made, or fraudulent, or not with good faith,
Judgment for the plaintiff